DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-5 and 14-16 (renumbered as claims 1-8) are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication with Applicant’s representative J. Charles Dougherty (Reg. No. 41,715) on 18 July 2022.

The claims are amended as presented below:
1.	(currently amended) A data storage and retrieval system for a non- transitory computer-accessible medium, comprising:
an asserted relationship data structure graph comprising a plurality of cliques, wherein each of the plurality of cliques comprises a sub-graph comprising a plurality of edges and a plurality of nodes, wherein one of the plurality of edges in each of the plurality of cliques extends between two of the plurality of nodes in each of the plurality of cliques, and each of said cliques comprising a plurality of touchpoints, each touchpoint stored at a vertex of such clique, and each of said plurality of touchpoints belonging to a single relationship;
an input record comprising a set of source data;
a set of source metadata, wherein the source metadata comprises implicit relationship data about the set of source data; and
an application programming interface (API) in communication with the asserted relationship data structure graph, wherein the API is configured to transfer the source data and the source metadata from the input record into the plurality of cliques of the asserted relationship data structure graph in order to fill the asserted relationship data structure graph, wherein related data and source metadata is deposited into a single clique in order to maintain a context for the source data;
wherein the asserted relationship data structure graph comprises a total number of asserted relationship data structure graph edges smaller than a total number of standard graph edges in a standard data graph comprising nodes for each item of the source data; and
a search feature configured to search the asserted relationship data structure graph for an item of the source data, wherein the search feature performs a search of the asserted relationship data structure graph to find the item of the source data in less time than would be required in the standard data graph.

6. (cancelled)

7. (cancelled)

8. (cancelled)

9. (cancelled)

10. (cancelled)

11. (cancelled)

12. (cancelled)

13. (cancelled)

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-5 and 14-16:
The closest prior art is Schreiber et al. (U.S. Patent Application Publication No. 20100153862 A1, hereinafter referred to as Schreiber), which teaches a data storage and retrieval system for a non-transitory computer-accessible medium (see Schreiber para. 0118 and Fig. 1: computer server system 115), comprising:
means for configuring said medium as an asserted relationship data structure graph  (see Schreiber para. 0118 and Figs. 1 and 3: graph data structure stored on a computer server system 115) comprising a plurality of objects, each of said objects comprising:
a plurality of touchpoints, each of said plurality of touchpoints belonging to a single relationship (Note: Read in light of the instant specification, the claimed “touchpoint data” is interpreted to be data elements that are related. See para. 0025 of the published specification. see Schreiber Fig. 3: data elements are related in a graph); and
a set of source metadata (see Schreiber para. 0071: each data object has a corresponding object ID (OID) that includes a data source identifier; and see Schreiber para. 0480: the system records metadata about the data source), wherein the source metadata comprises implicit relationship data (see Schreiber Fig. 3: the graph comprises implicit relationships, indicated by the dashed line) from an input record (see Schreiber para. 0120-0121 and Fig. 1: a third party data provider provides a data object; Note: Schreiber’s data object corresponds to the claimed input record).

Another prior art reference relied upon is Alabdulmohsin, Ibrahim Mansour (U.S. Patent Application Publication No. 20190311219 A1, hereinafter referred to as Alabdulmohsin), which teaches an asserted relationship data structure graph comprising a plurality of cliques (see Alabdulmohsin para. 0014-0015, 0030-0031, and Figs. 2a-b: graph comprising cliques/clusters).
The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
an asserted relationship data structure graph comprising a plurality of cliques, wherein each of the plurality of cliques comprises a sub-graph comprising a plurality of edges and a plurality of nodes, wherein one of the plurality of edges in each of the plurality of cliques extends between two of the plurality of nodes in each of the plurality of cliques, and each of said cliques comprising a plurality of touchpoints, each touchpoint stored at a vertex of such clique, and each of said plurality of touchpoints belonging to a single relationship;
an application programming interface (API) in communication with the asserted relationship data structure graph, wherein the API is configured to transfer the source data and the source metadata from the input record into the plurality of cliques of the asserted relationship data structure graph in order to fill the asserted relationship data structure graph, wherein related data and source metadata is deposited into a single clique in order to maintain a context for the source data;
wherein the asserted relationship data structure graph comprises a total number of asserted relationship data structure graph edges smaller than a total number of standard graph edges in a standard data graph comprising nodes for each item of the source data
(independent claim 1), and

a graph data structure comprising a plurality of existing cliques, wherein each of the plurality of existing cliques comprises a sub-graph comprising a plurality of edges and a plurality of nodes, wherein one of the plurality of edges in each of the plurality of existing cliques extends between two of the plurality of nodes in each of the plurality of existing cliques;
receive an input record through an application programming interface (API), wherein the input record comprises a plurality of touchpoints and contextual data pertaining to a relationship between the plurality of touchpoints;
create a new clique within the graph data structure, wherein the new clique comprises a sub-graph comprising a plurality of edges and a plurality of nodes, wherein one of the plurality of edges in each of the plurality of cliques extends between two of the plurality of nodes in each of the plurality of cliques, and wherein the touchpoint data and the contextual data are maintained together within the plurality of nodes of the new clique;
search the graph data structure for one of the plurality of existing cliques that matches the new clique; and
add a link to the new clique from such one of the plurality of existing cliques
(independent claim 14).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163